            IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, THE
LEAGUE OF WOMEN VOTERS OF NORTH
CAROLINA, DONNA PERMAR, JOHN P.
CLARK, MARGARET B. CATES, LELIA
BENTLEY, REGINA WHITNEY EDWARDS,
ROBERT K. PRIDDY II, WALTER
HUTCHINS, AND SUSAN SCHAFFER,
                  Plaintiffs,
                 vs.
                                           Civil Action No. 20-cv-457
THE NORTH CAROLINA STATE BOARD OF
ELECTIONS; DAMON CIRCOSTA, in his
official capacity as CHAIR OF THE
STATE BOARD OF ELECTIONS; STELLA              JOINT NOTICE OF FILING
ANDERSON, in her official capacity
as SECRETARY OF THE STATE BOARD OF
ELECTIONS; KEN RAYMOND, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; JEFF
CARMON III, in his official
capacity as MEMBER OF THE STATE
BOARD OF ELECTIONS; DAVID C.
BLACK, in his official capacity as
MEMBER OF THE STATE BOARD OF
ELECTIONS; KAREN BRINSON BELL, in
her official capacity as EXECUTIVE
DIRECTOR OF THE STATE BOARD OF
ELECTIONS; THE NORTH CAROLINA
DEPARTMENT OF TRANSPORTATION; J.
ERIC BOYETTE, in his official
capacity as TRANSPORTATION
SECRETARY; THE NORTH CAROLINA
DEPARTMENT OF HEALTH AND HUMAN
SERVICES; MANDY COHEN, in her
official capacity as SECRETARY OF
HEALTH AND HUMAN SERVICES,

                  Defendants,

PHILIP E. BERGER, in his official

                                  1

   Case 1:20-cv-00457-WO-JLW Document 102 Filed 07/20/20 Page 1 of 6
capacity as PRESIDENT PRO TEMPORE
OF THE NORTH CAROLINA SENATE;
TIMOTHY K. MOORE, in his official
capacity as SPEAKER OF THE NORTH
CAROLINA HOUSE OF REPRESENTATIVES,


               Defendant-Intervenors.



     The Parties in this case respectfully submit this Notice

of   Filing    to   enter    into     the   record   for       the    Court’s

consideration       exhibits      that   the     Parties       have    either

stipulated can be filed, or that were introduced without

objection during the direct or cross-examinations of the

witnesses     who   testified     remotely     through     video-recorded

testimony.

     Those exhibits are as follows:

     I.     Plaintiffs:

            a. Plush Virtual Testimony, Ex. 1: Public Health

              Guidance for Community-Related Exposure, Centers

              for Disease Control and Prevention (Jun. 5, 2020);

            b. Plush    Virtual     Testimony,    Ex.     2:    Coronavirus

              Disease     2019      (COVID-19)     2020    Interim       Case

              Definition, Approved April 5, 2020, Centers for

              Disease Control and Prevention (Apr. 5, 2020);




                                     2

     Case 1:20-cv-00457-WO-JLW Document 102 Filed 07/20/20 Page 2 of 6
      c. Plush Virtual Testimony, Ex. 3, Murray Virtual

         Testimony, Ex. 5: Morbidity and Mortality Weekly

         Report,     Centers        for    Disease     Control      and

         Prevention (Mar. 6, 2020);

      d. Plush Virtual Testimony, Ex. 5: It is Time to

         Address Airborne Transmission of COVID-19, Oxford

         University     Press   for       the   Infectious   Diseases

         Society of America (July 14, 2020);

      e. Plush Virtual Testimony, Ex. 6: The Precautionary

         Principle Also Applies to Public Health Actions,

         The   Precautionary        Principle    and   Public    Health

         (Sept. 2001);

      f. Plush Virtual Testimony, Ex. 7: People of Any Age

         with Underlying Medical Conditions, Centers for

         Disease Control and Prevention (June 25, 2020);

      g. Plush Virtual Testimony, Ex. 9: The Relationship

         Between In-Person Voting and COVID-19: Evidence

         from the Wisconsin Primary, National Bureau of

         Economic Research (May 2020); and

      h. Plush     Virtual    Testimony,        Ex.    10:   A   Rapid

         Systematic Review of the Efficacy of Face Masks

         and Respirators Against Coronaviruses and Other


                                3

Case 1:20-cv-00457-WO-JLW Document 102 Filed 07/20/20 Page 3 of 6
            Respiratory      Transmissible       Viruses       for     the

            Community, Healthcare Workers and Sick Patients,

            International Journal of Nursing Studies (Apr.

            21, 2020).

    II. Legislative Defendants:

         a. Affidavit of Brian Neesby in North Carolina State

            Conference of the NAACP, et. al. v. Roy Asberry

            Cooper, III, et al., No. 18-cv-01034 (M.D.N.C.

            Oct. 30, 2019);

         b. In   the   Matter    of:   Investigation      of   Election

            Irregularities Affecting Counties Within the 9TH

            Congressional District, Order (N.C. Cty. of Wake

            March 13, 2019).


Dated: July 20, 2020.        Respectfully submitted,

/s/Alexander McClure Peters       /s/Allison Riggs
Alexander McClure Peters          Allison J. Riggs
N.C. Department of Justice        (State Bar #40028)
POB 629                           Jeffrey Loperfido
Raleigh, NC 27602-0629            (State Bar #52939)
Telephone: 919-716-6913           Hilary Harris Klein
Fax: 919-716-6763                 (State Bar #53711)
Email: apeters@ncdoj.gov          Southern Coalition for Social
khathcock@ncdoj.gov               Justice
                                  1415 West Highway 54
Kathryne E. Hathcock              Suite 101
N.C. Department of Justice        Durham, NC 27707
POB 629                           Telephone: 919-323-3380
Raleigh, NC 27602-0629            Facsimile: 919-323-3942
Telephone: 919-716-6650

                                  4

   Case 1:20-cv-00457-WO-JLW Document 102 Filed 07/20/20 Page 4 of 6
Fax: 919-716-6708                 Email:
Email: khathcock@ncdoj.gov        Allison@southerncoalition.org
                                  jeff@southerncoalition.org
Counsel for Defendants            hilaryhklein@scsj.org

/s/Nicole Jo Moss                 /s/Jon Sherman
Nicole Jo Moss                    Jon Sherman
N.C. Bar. No. 31958               D.C. Bar No. 998271
COOPER & KIRK, PLLC               Michelle Kanter Cohen
David H. Thompson                 D.C. Bar No. 989164
Peter A. Patterson                Cecilia Aguilera
1523 New Hampshire Ave., NW       D.C. Bar No. 1617884
                                  FAIR ELECTIONS CENTER
Washington, D.C. 20036
                                  1825 K St. NW, Ste. 450
(202) 220-9600
                                  Washington, D.C. 20006
nmoss@cooperkirk.com              Telephone: (202) 331-0114
dthompson@cooperkirk.com          Email:jsherman@fairelectionsc
ppatterson@cooperkirk.com              enter.org
                                  mkantercohen@fairelectionscen
Counsel for Legislative                ter.org
Defendant-Intervenors             caguilera@fairelectionscenter
                                  .org

                                  /s/George P. Varghese
                                  George P. Varghese
                                  Joseph J. Yu
                                  Stephanie Lin
                                  Rebecca Lee
                                  Richard A. Ingram
                                  WILMER CUTLER PICKERING HALE AND
                                  DORR LLP
                                  60 State Street
                                  Boston, MA 02109
                                  Telephone: (617) 526-6000
                                  Facsimile: (617) 526-5000
                                  Email:
                                  george.varghese@wilmerhale.co
                                  m
                                  joseph.yu@wilmerhale.com
                                  stephanie.lin@wilmerhale.com
                                  rebecca.lee@wilmerhale.com
                                  rick.ingram@wilmerhale.com
                                  Counsel for Plaintiffs


                                  5

   Case 1:20-cv-00457-WO-JLW Document 102 Filed 07/20/20 Page 5 of 6
                     CERTIFICATE OF SERVICE
    The undersigned counsel hereby certifies that, on July

20, 2020, I electronically filed the foregoing Notice with

the Clerk of the Court using the CM/ECF system.



                                      /s/Nicole J. Moss
                                      Nicole J. Moss




                                  6

   Case 1:20-cv-00457-WO-JLW Document 102 Filed 07/20/20 Page 6 of 6
